Andrews, Presiding Judge.
Rachel D. Caputo appeals from the trial court’s denial of her demand for a jury trial on charges that she drove her vehicle in excess of the posted speed limit.1 For the following reasons, we find that Caputo has the right to a jury trial and reverse the judgment of the trial court.
Caputo was issued a uniform traffic citation charging that she drove her vehicle at 75 miles per hour in a zone where the posted speed limit was 55 miles per hour in violation of the speed restrictions set forth in the Uniform Rules of the Road in Article 9, Chapter 6, Title 40 of the Official Code of Georgia. The trial court denied Caputo’s demand for a jury trial because the court did not consider the offense of speeding to be a misdemeanor and informed defense counsel that no sentence of imprisonment would be imposed. To the contrary, the charged speeding offense constituted a misdemeanor under state law. Geng v. State, 276 Ga. 428, 429-430 (578 SE2d 115) (2003); Gregg v. State, 253 Ga. App. 243, 244 (558 SE2d 729) (2002); OCGA§§ 40-6-1 (a); 40-13-26. Because the charged offense is a misdemeanor and subjects Caputo to potential punishment as a misdemeanant, Caputo has the right to trial by jury on the charge pursuant to Art. I, Sec. I, Par. XI of the Georgia Constitution. Geng, 276 Ga. at 430.

Judgment reversed.


Phipps and Mikell, JJ., concur.


 We granted Caputo’s application for an interlocutory appeal.